DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 7-12, and 14 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, 7-12, and 14, the prior art or record, taken alone or in combination, fails to teach or fairly suggest radiofrequency communication device, wherein said device comprises 
- an insulating support layer,
- an electrical and/or electronic radiofrequency circuit comprising conductive plates of an adjustable capacitor and an antenna helix, said helix and at least one first plate of said conductive plates extending on a first face of said support layer, at least two second plates of said conductive plates connected electrically by at least one electrical connection and arranged on a second face of said support layer so as to oppose said at least one first plate, and
- at least one element for adjusting a tuning frequency of the radiofrequency circuit, wherein said adjustment element splits or connects the conductive plates to adjust the capacitance, 
wherein said at least two second plates are connected electrically by at least one electrical connection formed of non-switching conductive material, and
wherein said conductive plates and/or said helix are directly supported on said insulating support layer to define an electrical and/or electronic module of a chip card type.

- an insulating support layer,
- an electrical and/or electronic radiofrequency circuit on comprising conductive plates of an adjustable capacitor and an antenna helix, said helix and at least one first plate of said conductive plates extending on a first face of said support layer, at least two second plates of said conductive plates connected electrically by at least one electrical connection and arranged on a second face of said support layer so as to oppose said at least one first plate, and
- at least one element for adjusting a tuning frequency of the radiofrequency circuit, wherein said adjustment element is configured so as to split or connect the conductive plates to adjust the capacitance, 
wherein said at least two second plates are connected electrically by at least one electrical connection formed of non-switching conductive material, and
wherein said conductive plates and/or said helix are directly supported on said insulating support layer to define an electrical and/or electronic module of a chip card type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887